              UNITED STATES DISTRICT COURT

              MIDDLE DISTRICT OF LOUISIANA

TONYJOHNSON
(DOC #295222)
                                  CIVIL ACTION
VERSUS
                                  NO. 15-38-JWD-RLB
TYLER HOLLIDAY/ ET AL.

                     JURY VERDICT FORM

                           LIABILITY

  A. Defendant Tvler Hollidav

Question 1

Has the Plaintiff Tony Johnson proven by a preponderance of the
evidence that/ between January and March/ 2014, Defendant Tyler
Holliday violated his Eighth Amendment right against sexual
abuse?

     Yes No

{If you answered "Yes/' please go to Question 2. If you answered
"A/o// please STOP, sign and date the verdict form, and alert the
Court Security Officer CCSOff))
  B. Defendant Joseph Lamartiniere

Question 2

Has the Plaintiff Tony Johnson proven by a preponderance of the
evidence that/ on or after March 13, 2014, Defendant Joseph
Lamartiniere violated Plaintiffs Eighth Amendment by failing to
protect him from a substantial risk of harm?

     Yes V No

[If you answered nYes// please go to Question 3. If you answered
"A/o// please go to Question 4]


Question 3

Has the Plaintiff Tony Johnson proven by a preponderance of the
evidence that Defendant Joseph Lamartiniere is not entitled to
qualified immunity?

     Yes No

{Please go to Question 4)

  C Defendant Leslie Dupont

Question 4

Has the Plaintiff Tony Johnson proven by a preponderance of the
evidence that/ on or after March 13, 2014, Defendant Leslie Dupont
violated Plaintiffs Eighth Amendment by failing to protect him from
a substantial risk of harm?

     Yes ^ No

{If you answered "Yes/' please go to Question 5. If you answered
"A/o// please go to Question 6)
                             Page 2 of 7
Question 7

Has the Plaintiff Tony Johnson proven by a preponderance of the
evidence that Defendant Burl Cain is not entitled to qualified
immunity?

     Yes No

Instructions After Question 7:
{If you answered "Yes" to Question 1, 3/ 5/ or 7 (Waf- /s/ found any
Defendant liable), then please go to Question 8. If you answered
"/Vo// to Question 1 and 'Wo// to Questions 2 or 3 and 'Wo// to
Questions 4 or 5 and "No// to Questions 6 or 7 (that is, found that
all Defendants were not liable), then stop, sign and date the
verd/ct form, and alert the CSO)

                            DAMAGES

Question 8

Do you find that Plaintiff Tony Johnson suffered any compensatory
damages from the violation of his Eighth Amendment rights?

     Yes _ No
(If you answered "Yes/' please go to Question 9. If you answered
"No/' please go to Question 11.)




                            Page 4 of 7
Question 9

What amount will compensate Plaintiff Tony Johnson for the
compensatory damages he suffered as a result of the violation(s)
of his Eighth Amendment rights up to and including March 21,
20147

     Past and Future
     Physical Pain and Suffering: $ \i}C.LC-C

     Past and Future
     Mental Anguish and
     Emotional Distress: $ \Ci -,C//

     Loss of Enjoyment
     Of Life: $ r)L,L;T



(Please go to Question 10).

Question 10

What amount will compensate Plaintiff Tony Johnson for the
compensatory damages he suffered as a result of a violation(s) of
his Eighth Amendment rights of March 22, 20147

     Past and Future
     Physical Pain and Suffering: $ \tC.^r'C"C

     Past and Future
     Mental Anguish and
     Emotional Distress: $ \C(. ..('CO

     Loss of Enjoyment
     Of Life: $ rK:.,CCf



                              Page 5 of 7
{Please go to Question 11).

Question 11

Do you find that Defendants Tyler Holliday/ Joseph Lamartiniere/
Leslie Dupont, or Burl Cain acted with malice or reckless
indifference to the rights of Plaintiff Tony Johnson/ thereby entitling
Plaintiff to punitive damages?

     Yes _ No
{If you answered "Yes//please go to Question 12. If you answered
UA/o// please STOP, sign and date the verdict form, and alert the
CSO.)


Question 12

If you marked "Yes" in answering Question 11 (i.e./ found that any
Defendant was liable for punitive damages)/ then/ for each
Defendant that you found liable/ write the name of that Defendant
and the amount of punitive damages you feel fair under the
circumstances.


      \^\LY l4Jlir(uy $JL54^1
                                $.


                                $.


                                $
{Please sign the verdict form and alert the CSO)

Signatures of Jury Members with Date :

^-(.(^ l.^iL — ^•(zi^'
Jury Foreperson


                              Page 6 of 7
